This appeal is from an order of the Supreme Court refusing to quash certain subpoenas requiring the appellants, who were members of the state board of tax appeals, to appear and testify as witnesses before a Supreme Court commissioner under a rule to take depositions, which was allowed in certiorari proceedings.
We conclude that the appeal should be dismissed on the authority of In re Donald  Healy, 87 N.J.L. 691, wherein this court held that an appeal of this nature was an attempt to review the action of the Supreme Court with reference to its own process, and therefore such action was not appealable.
The appeal will be dismissed.
For dismissal — THE CHANCELLOR, CHIEF JUSTICE, LLOYD, HEHER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 9. *Page 120